Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the remarks submitted on 07/26/21. Claims 29-33 are currently pending in the application, with claims 1-28 having being cancelled.  Accordingly, claims 29-33 are being examined on the merits herein.  

Receipt of the aforementioned remarks and claims is acknowledged and have been entered.  
Applicant’s arguments with respect to the written description rejection over claims 29-33 have been fully considered.  Applicant argues that the specification provides very clear support for each of the limitations of the pending claims on pgs. 1 and 6, lines 26-28 and in original claim 23.  Additionally, applicant argues that support is provided for the regimen and route of administration and for the increase of PGC-1α in neural cells.  Moreover, applicant argues that the application discloses numerous examples of the ability of fenofibrate to increase PGC-1α expression and that one skilled in the art would have understood that fenofibrate is capable of increasing PGC-1α expression and that the main scope of the invention does not center around neuronal cells.  Instead, Applicant argues that the principles of the invention are broadly applicable and would be understood as such by one skilled in the art.  Thus, applicant concludes that the examiner is correct that the claimed improvement is applicable to any and every patient 
	Since applicant has failed to provide written support for the vast scope of patients with decreased PGC-1α as presently claimed and given that the disclosure failed to demonstrate what is representative of the selected patients subgroups with decreased PGC-1α upon which improvement takes place, the examiner maintains that the claims still lack written description.  
	
	Applicant’s arguments with respect to the 103(a) rejection over Kreisler in view St. Pierre, Austin, and Hondares have been fully considered.  Applicant argues that 
Such arguments are not found persuasive as applicant is now arguing a mechanistic pathway type of invention which is not even recited in the claims.  The examiner again reminds applicant that the claims as presently recited refers to a purported improved method of administering fenofibrate, comprising selecting any and every patient (i.e. that possesses any and every illness known to mankind) who has been determined to have a decrease in PGC-1α expression; and administering to said patient any amount of fenofibrate effective to increase PGC-1α expression in said patient.  
The examiner respectfully maintains that a drug mechanism is not patentable unless such mechanism leads to a novel treatment of a disease or treatment of a novel group of patient, a novel regimen of administration or a novel administration route.  
As previously argued, Kreisler does not teach selection of a patient with decreased PGC-1α or that administration of fenofibrate resulted in increased expression of PGC-1.  
The remaining references however provide the motivation to select a neurodegenerative patient with decreased PGC-1α and further suggests why fenofibrate results in increased PGC-1α expression. 
First, St. Pierre and Austin both teach that if PGC-1α is not present or is reduced, said mice experience more degenerative effects wherein expression of PGC-1α provided neuronal protective effects.  This suggests that PGC-1α plays a role in neurodegenerative disease.  Thus, in light of Kreisler, Austin, and St. Pierre, one skilled in the art would have found it obvious to select said patient population since Kreisler demonstrated that fenofibrate was effective in protecting said patients against neurodegenerative conditions.  
As for whether increased PGC-1α expression is the causation for such protective effect (i.e. a mechanistic pathway), such question is irrelevant to the claims as the claims recite that an amount of fenofibrate is effective to increase PGC-1α expression in said patient.  Because Fenofibrate is taught as being administered to patients with neurodegenerative conditions, it is inconsequential how this mechanism occurs as the simple act of administering fenofibrate will result in said increase according to applicant’s own claims.  Given the broad effective amounts and absent any evidence of 
In fact, such action is supported by Hondares et al.  Attention is directed to Kreisler who explicitly teach that fenofibrate is a PPARα agonist (i.e. activates PPAR alpha).  Hondares et al. identified PPARα as a direct activator of PGC-1α wherein treatment with PPARα agonists (i.e. other than fenofibrate) resulted in significant increase of PGC-1α gene and thus protein.  Consequently, no leap needs to be made as Hondares et al. answered applicant’s question.  Moreover, simply administering fenofibrate would have resulted in said PGC-1α increased expression and there is no need to determine the mechanism by which this occurs contrary to applicant’s assumption.  
While Applicant argues that Hondares did not suggest fenofibrate as being able to regulate PGC-1α, the examiner reminds applicant that other agonists of PPAR were found to be effective and thus obvious to administer fenofibrate wherein a reasonable expectation of success is likely.  
As a result, the examiner maintains that Kreisler in view of St. Pierre, Austin, and Hondares does indeed render obvious applicant’s invention.   

For the foregoing reasons, the rejections of record under 112(a) and 103 (a) remain proper and are maintained.   They are being made Final and reiterated below for applicant’s convenience.


Claim Rejections - 35 USC § 112 – 1st Paragraph, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-33 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.

The claims are drawn to an improved method of administering fenofibrate comprising: selecting as said patient an individual determined to have decrease PGC-1α expression; and administering to said patient an amount of fenofibrate effective to increase PGC-1α expression to said patient (elected invention). Applicant has not pointed, with particularity, as to where in the Specification support may be found for the claim amendments, entered 2/20/21

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of the various patient populations to be treated, the various diseases or illnesses possessed by said patients, various amounts effective to increase said expression, and the various methods of administering the claimed product, or any combination thereof.
A description of a genus (in this instance the various patients’ population to be selected from) may be achieved by means of a recitation of a representative number of patient population or disease state falling within the scope of the genus or of a recitation of various symptoms common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(i), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by 
As defined at page 1 of the Specification, the methods of the invention are directed to inducing PGC-1α expression in neuronal cell or population of neuronal cells with an effective amount of fenofibrate.  Additionally, page 1 of the Specification teaches a method of treating or preventing a neurodegenerative disease in a subject, by administering an effective amount of fenofibrate or an analog thereof.  Moreover, the methods entail optionally including a step of selecting a subject with a neurodegenerative of the central nervous system or at risk for a neurodegenerative disease of the central nervous system with increased PGC-1α expression.  

The claims as presently recited encompass any and every patient population, possessing any and every disease, including neurodegenerative disease.

While applicant’s improved method of administering fenofibrate appears to select any and every patient population with reduced PGC-1α expression, the disclosure of this instant application solely provides support for neurodegenerative diseases or patients at risk or afflicted with neurodegenerative disorders with reduced PGC-1α expression.  However, the present claims encompasses numerous subpopulations of patients of contrasting diseases or illnesses that are not further described.
All of the disclosed subjects or patients envisaged and taught by the specification appear to all be related to neuronal cells or neurodegenerative diseases and/or disorders.  Moreover, the data provided by applicant tested fenofibrate’s effects in neuronal or microglial cells (i.e. including BV2 cells), a model system involved in 

As discussed in the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st “Written Description” Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001 (“the Written Description Guidelines”), the examination of patent claims for compliance with the Written Description Requirement should include:
	1.  A determination as to what the claim as a whole covers
2.  A full review of the application to understand how the applicant provides support for the claimed invention including each element and/or step
3.  A determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  This determination should include the following considerations:
			a.  Actual reduction to practice
			b.  Disclosure of drawings or structural chemical formula
			c.  Sufficient relevant identifying characteristics, such as:
				i. Complete structure
				ii.  Partial structure

iv.  Functional characteristics when coupled with a known or disclosed correlation between function and structure
	d.  Method of making the claimed invention
	e.  Level of skill and knowledge in the art
	f.  Predictability in the art
4.  For each claim drawn to a single embodiment of species, consider the above factors in regard to that embodiment or species to determine whether one of ordinary skill in the art would recognize that the applicant was in possession of the species or embodiment at the time of filing
5.  For each claim drawn to a genus, consider the above factors to determine whether there is disclosure of a representative number of species which would lead one skilled in the art to conclude that the applicant was in possession of the claimed invention.  The number of species required to represent a genus will vary, depending on the level of skill and knowledge in the art and variability among the claimed genus.  For instance, fewer species will be required where the skill and knowledge in the art is high, and more species will be required where the claimed genus is highly variable.
	

	As to (2) above, Applicants provide support for the claimed subjects or patient population that are at risk of neurodegenerative disorders that fall within the scope of the instant claims but failed to support the entire scope of the instant claims.  
	As to (3) above, the Specification only discloses subjects or treatment of neurodegenerative disorders with reduced PGC-1α expression.  Actual reduction to practice is limited to even fewer species such as microglial cells.  The only relevant identifying characteristic disclosed in the Specification is for neuronal cells and/or neurodegenerative diseases with decreased PGC-1α expression.  The Specification does not disclose any cardiovascular patients or subjects, for example, with decreased PGC-1α expression.  
In view of the above, the skilled artisan would not recognize that Applicants were in possession of the broad scope of the broad claimed subject population encompassed by instant claim 29.
	As to (5) above, the genus in the instant case is directed to subjects possessing any disease or disorders having decreased PGC-1α expression, encompassing any and every disease in existence.  As discussed above, this genus encompasses diseased cardiovascular subjects, COPD subjects, diseased neurodegenerative patients, as long as said subjects possessed decreased PGC-1α expression.

In view of the above, the Specification does not provide written support for the vast scope of patients with decreased PGC-1α expression as presently claimed.
The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision.
Consequently, due to this lack of written description, the broad patient subpopulation with decreased PGC-1α expression being claimed by applicant to be used in their method cannot be fully ascertained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 29-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kreisler et al. Brain Research, 2007, Vol. 1135,
pgs. 77-84, previously cited) in view of St. Pierre et al. (Cell, 2006, Vol. 127,
pgs. 397-408, previously cited) and Austin et al. (J. of Cell Sci., 2012, Vol. 125, pgs. 4963-4971, previously cited), and Hondares et al. (The Journal of Biological Chemistry, 2011, Vol. 286, No. 50, pgs. 43112-43122, previously cited).

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Kreisler et al. teach that Parkinson disease (PD) is a degenerative disorder characterized by progressive loss of dopaminergic neurons and that PD is significantly sustained by oxidative stress, inflammatory responses, and apoptosis (see pg. 77,
Introduction). Additionally, Kreisler et al. teach that PPA receptor alpha or PPARα is expressed in various tissues including nervous system neurons wherein such receptor can be activated by natural ligands such as fatty acids or by synthetic ligands such as fibrates (see pg. 78, left col.). Importantly, Kreisler et al. teach that PPARs modulate target genes that are involved in inflammation and oxidative stress and there is some evidence to suggest that PPAR-α is involved in the suppression of apoptosis and thus such receptor appears to be an interesting pharmacological target in preventing or slowing down PD (see pg. 78, left col., last paragraph). Additionally, Kreisler et al. teach that PPARα stimulates the expression of the antioxidant enzymes Cu/Zn superoxide dismutase and catalase (see pg. 80, right col., top paragraph). Moreover, recent evidence suggests that the PPARα agonist, fenofibrate, has neuroprotective effects in an experimental mouse model of brain ischemia that encompasses inflammatory response and oxidative stress (see pg.78, last paragraph). Of interest,
Kreisler et al. teach that a synthetic PPAR-alpha agonist, fenofibrate, was tested to determine if such compound could prevent dopaminergic cell death in the MPTP mouse model of Parkinson's disease (PD) (see abstract). Specifically, Kreisler et al. teach the

pg. 80, right col., top paragraph). When orally administered for the week prior to intoxication and a week thereafter, fenofibrate prevented the MPTP-induced dopaminergic cell loss in the substantia nigra pars compacta or SNpc and attenuated the loss of tyrosine hydroxylase immunoreactivity in the striatum (i.e. fenofibrate administration reduced the loss of neurons; see abstract, Sec. 2.1, and figs. 1-4). Kreisler et al. further teach that four intraperitoneal injections of MPTP were given while mice were fed a diet containing 0.2% fenofibrate (i.e. oral administration is encompassed by systemic delivery) and wherein fenofibrate was administered 7 days before MPTP intoxication and continued for a total of 2 weeks (i.e. daily administration; see pg. 81, Section 4.1-4.3). Importantly, Kreisler et al. teach that the data suggest that PPAR-alpha activation by fenofibrate could have a neuroprotective effect in PD through inhibition of inflammation, oxidative stress, and/or apoptosis (see pg. 80, left col.).

	Kreisler et al. do not specifically teach selecting a patient that has reduced level of PGC-1 alpha expression.  Additionally, Kreisler et al. do not explicitly teach that fenofibrate induce PGC-1α expression in neural cells. Moreover, Kreisler et al. do not specifically teach systemic administration of fenofibrate.

	St. Pierre et al. of Cell teach that PPAR gamma co-activator or PGC-1α is a stimulator of mitochondrial biogenesis and respiration and thus a modulator of ROS
if PGC-1α is not present or is reduced, said null mice experience more neurodegenerative defects), and that increasing PGC-1α dramatically protects neural cells in culture from oxidative-stressor mediated death (see pg. 397, left col., Summary). Importantly, St. Pierre et al. teach that PGC-1α knockout mice showed an important role of PGC-1α in brain structure and function wherein said animals displayed neurodegenerative lesions in the brain and further suggests that
PGC-1α plays a role in neurodegeneration and plays a role in the control of ROS in vivo (see pgs. 402-403, Right col., figs. 4-5). Additionally, St. Pierre et al. teach that PGC-1α expression caused a powerful increase in the survival of neuronal cells and had a protective effect in neuroblastoma cells (see pg. 404, left col.). Thus, St. Pierre et al. teach that while the anti-ROS activity of PGC-1α is not the sole cause of neurodegeneration, St. Pierre et al. suggests that PGC-1α plays an important contributing factor (see pg. 406, left col.). As a result, St. Pierre et al. teach that because of PGC-1α ability to increase mitochondrial electron transport activity while stimulating a broad anti-ROS program makes this protein ideal to control or limit the damage that has been associated with defective mitochondrial functions seen in neurodegenerative diseases such as Parkinson’s, Alzheimer’s, and
Huntington Disease (see pg. 406, left col., paragraph 2).


Importantly, Austin et al. teach PGC-1α is also a powerful regulator of ROS removal by increasing the expression of numerous ROS-detoxifying enzymes and thus by controlling both mitochondrial biogenesis and removal of ROS by-products, it plays a role in elevating oxidative metabolism and minimizing the impact of ROS on cell physiology (see abstract). Importantly, Austin et al. state that the first evidence of
PGC-1α in neurodegenerative disorders came from the PPAR-null mice in Huntington
Disease or HD which display neurodegeneration with hyperactivity, both symptoms associated with HD with reduced mitochondrial function (see pg. 4969, left col.,
Section Neurodegenerative disorders). Additionally, Austin et al. teach that several studies also support a protective role for PGC-1α in Parkinson disease wherein PARIS, a substrate of PARKIN is often mutated in PD and wherein PARIS represses expression of PGC-1α (see pg. 4969, top paragraph). Additionally, Austin teaches that PGC-1α was found to protect against neuronal loss in cell culture models of PD and PD mouse model (see pg. 4969, right col., top paragraph). Austin et al. also teach that PGC-1α has been implicated in Alzheimer’s disease (AD), ALS, and Duchene muscular dystrophy wherein expression of PGC-1α is reduced in AD patients and transgenic mouse model of AD (see pg. 4969). In sum, Austin et al. teach that increased PGC-
1α levels appear to improve the various neurodegenerative diseases by either improving mitochondrial functions and/or ROS detoxification (see pg. 4969, right col., last paragraph).
	Given the teachings of St. Pierre and Austin, the examiner contends that it would have been obvious to one of ordinary skill in the art to select PD patients with a reduced level of PGC-1α in light of the teachings of St. Pierre and Austin.  Since Austin indicates that PGC-1α protects against neuronal loss in cell culture models of PD and given that Austin teaches that increased PGC-1α appears to improve the phenotype of various murine models of neurodegenerative conditions (see pg. 4969), the examiner maintains that it is obvious to one skilled in the art to select PD patients with reduced levels of PGC-1α to administer fenofibrate since administering fenofibrate would have led to treatment of said disease.

As for the administration of fenofibrate to increase a level of PGC-1α expression, the examiner contends that such expression is the result of the action of administering fenofibrate. Given the broad range of effective amounts disclosed in the Specification, and the lack of evidence of the criticality of the effective amount, it would have been reasonably expected, following the guidance of Kreisler, that an increased level of PGC-1 alpha would result upon fenofibrate administration to human PD patients, (see, Patent Board Decision, mailed 2/21/2021, at pp. 8-9, noting that the Specification, at pp. 7-8, teaches that an effective amount would be between 1-1000 mg daily).
Such action is supported by Hondares et al. who teach that PPARα is involved in coordinating the transcriptional activation of various genes involved in lipid oxidation PGC-1α (see abstract).  Importantly, Hondares et al. identifies PPARα as a direct activator of PGC-1α wherein treatment with PPARα agonists such as Wy14,643 resulted in significant increase of PGC-1α gene expression and thus demonstrate that PPARα agonists acutely regulate the PGC-1α gene both in vivo and in vitro (see pg. 43114, right col.).  In fact, Hondares et al. found that endogenous PPARα protein binds to the endogenous PGC-1α gene (see pg. 43115 and figures 1-2).  

Given that Kreisler et al. teach administering fenofibrate (i.e. a PPARα agonist) for neuroprotective effect, and given that the prior art teaches that such neuroprotective effect is conferred by PGC-1α wherein reduced levels lead to neurodegeneration and wherein PPARα activates and increases the expression of PGC-1α, one skilled in the art would have found it obvious to select PD patients with reduced PGC-1α and administer fenofibrate and would have a reasonable expectation of success since Hondares demonstrate that the use of other fibrates and PPARα agonists (similar to fenofibrate) were able to increase expression of PGC-1α and given that Kreisler et al. demonstrated effective treatment of PD patients with administration of fenofibrate.  Moreover, one skilled in the art would have concluded that administration of fenofibrate does lead to increase level of PGC-1α expression in neural cells as was demonstrated by Hondares et al (see pg. 43114, right col., see bezafibrate). 

With respect to systemic administration, the examiner maintains that one skilled in the art who desires fast absorption of fenofibrate and who desires administration to 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to select PD patients and administer fenofibrate to treat PD patients with reduced PGC-1α expression levels since Kreisler et al. teach that fenofibrate provided neuroprotective effect in models of PD and given that St. Pierre et al. teach that increasing PGC-1α dramatically protects neural cells in culture from oxidative-stressor mediated death, given that Austin et al. teach that several studies support a protective role for PGC-1α in Parkinson disease, and in light of Hondares et al. who demonstrated that PPARα agonists such as fibrates can increase expression of PGC-1α. Thus, given the teachings of Kreisler, St. Pierre, Austin, and Hondares et al., one of ordinary skill would have been motivated to select PD patients with decreased PGC-1α expression and further administer fenofibrate to treat PD with reduced expression of PGC with the reasonable expectation of providing a method that is not only effective in treating PD but also effective in preventing dopaminergic cell loss and increasing PGC-1α expression.
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-
273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/10/2021